 In the Matter of THE TEXAS COMPANYandAMERICAN RADIOTELEGRAPHISTSASSOCIATIONIn the Matter of THE TEXAS COMPANYandMARINE ENGINEERS'BENEFICIAL ASSOCIATIONIn the Matter of THE TEXAS COMPANYandTEXACO SMALL FLEETASSOCIATION, INC.Cases Nos. R-1025,R-1026, and R-1027AMENDMENTTO DIRECTION OF ELECTIONSFebruary 8, 1939On December 27, 1938, the National Labor Relations Board, hereincalled the Board,issued a Decision and Direction of Elections 1 inthe above-entitled proceedings.The Direction of Elections providedinter alia for an election by secret ballot among the radio operatorsof all the vessels owned and operated under the American flag byThe TexasCompany todetermine whether or not they desired tobe representedby AmericanRadio Telegraphists Association, forthe purposes of collective bargaining.The Board,having been advisedby theRegional Director that theAmerican Radio Telegraphists Association desires that its nameappear on the ballots as "American Communications Association,Marine Division,"hereby amends the Direction of Elections issuedon December 27, 1938, by striking therefrom wherever they appearin said Direction of Elections,the words,"American Radio Tele-graphists Association,"and substituting therefor the words,"Ameri-can Communications Association,Marine Division."110 N. L.R B. 824.11 N. L. R. B., No. 13.59